DETAILED ACTION
This is in response to the applicant’s communication filed on 23 August 2021, wherein:
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
Claim 1 is used as a representative claim.  Claim 1 states: 
1. A method for project fundraising implemented in an application server connected over a network to a plurality of online users, the method comprising:
(a) providing in the application server a project creation function configured to enable each of said online users to create one or more projects to be funded, wherein (i) each of said projects created comprise one or more project requirements, and (ii) at least one of said project requirements comprise a target funding minimum;
(b) providing in the application server a funding function configured to enable each of said online users to select one or more of said projects created, wherein (i) the funding function allows the same of said projects to be selected by multiple of said online users, (ii) said funding function allows each of said online users to establish one or more funder rules directed to said selected project, (iii) said funder rules impose one or more conditions that must be met to release funds to said selected projects, and (iv) said funder rules comprise a commitment to make multiple payments over a duration of time, a payment frequency of the multiple payments over the duration of time, and a payment duration of the multiple payments;
(c) for each of said selected projects, processing in the application server said funder rules established by multiple of said online users and directed to said selected projects, wherein (i) said processing comprises determining a current funding level based on said funder rules and comparing said current funding level with said project requirements of the same of said projects, (ii) said processing comprises determining an anticipated funding level for a future date for each of said selected projects based on said funder rules, (iii) said current funding level is independent of an order of processing said funding rules established by multiple of said online users, (iv) the anticipated funding level are determined in response to executing an iterative greedy algorithm and (v) said iterative greedy algorithm comprises (A) processing one of said funder rules to determine whether said one of said funder rules is satisfied with an assumption that all other of said funder rules are satisfied, (B) discarding said one of said funder rules if said one of said funder rules remains unsatisfied, and (C) continuing (A)-(B) iteratively for each of said funder rules until no further funder rules are discarded and the anticipated funding level becomes stable between iterations; and
(d) at least partially funding in the application server one of said selected projects based on said comparison of said current funding level and said project requirements, wherein said funding is from said one or more users who selected the same of said selected projects.

Step 1: The claim recites a method and therefore, falls into a statutory category.  Likewise, claim 11 recites a system, and therefore, falls into a statutory category.
  
Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of creating projects with requirements and a target funding minimum, selecting projects to fund where the funders can establish funder rules, processing said funder rules using a greedy algorithm, and funding the project are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting the “application server,” nothing in the claim elements precludes the step from practically being performed in the mind (Examiner notes that the funding of the project does not actually require a transfer of funds, but could be broadly interpreted to include merely keeping a record tracking the funding).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of creating projects with requirements and a target funding minimum, selecting projects to fund where the funders can establish funder rules, processing said funder rules using a greedy algorithm, and funding the project are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity in the form of commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): The claim as a whole merely describes how to generally “apply” the concept of creating projects with requirements and a target funding minimum, selecting projects to fund where the funders can establish funder rules, processing said funder rules using a greedy algorithm, and funding the project in a computer environment.  The claimed computer server is recited at a high level of generality and is merely invoked as a tool to perform an existing process of creating a project to be funded, allowing users to establish rules for funding the project, processing rules established by users using a greedy algorithm, and funding the project.  Simply implementing the abstract idea on a generic computer server is not a practical application of the abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): As noted previously, the claim as a whole merely describes how to generally “apply” the concepts of creating projects with requirements and a target funding minimum, selecting projects to fund where the funders can establish funder rules, processing said funder rules using a greedy algorithm, and funding the project in a computer environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Examiner notes that independent claim 11 is similar to claim 1 and the same analysis applies to claim 11 as to claim 1.

Dependent claims 2-10 and 12-20 merely add further details of the abstract steps/elements recited in claims 1 and 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-10 and 12-20 are also non-statutory subject matter.

Dependent claims 2 and 12 further limit the abstract idea by introducing the element of various project requirements, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2 and 12 are also non-statutory subject matter.

Dependent claims 3 and 13 further limit the abstract idea by introducing the element of types of funder rules, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3 and 13 are also non-statutory subject matter.

Dependent claims 4 and 14 further limit the abstract idea by introducing the element of finding approximate optimal conditions to reach the target funding minimum, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4 and 14 are also non-statutory subject matter.

Dependent claims 5 and 15 further limit the abstract idea by introducing the element of determining anticipated funding and displaying current funding and anticipated funding which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 5 and 15 are also non-statutory subject matter.

Dependent claims 6 and 16 further limit the abstract idea by introducing the element of posting a list of projects, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 6 and 16 are also non-statutory subject matter.

Dependent claims 7 and 17 further limit the abstract idea by introducing the element of receiving account information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 7 and 17 are also non-statutory subject matter.

Dependent claims 8 and 18 further limit the abstract idea by introducing the element of managing an escrow account, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 8 and 18 are also non-statutory subject matter.

Dependent claims 9 and 19 further limit the abstract idea by introducing the element of transferring funds based on the rules, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9 and 19 are also non-statutory subject matter.

Dependent claims 10 and 20 further limit the abstract idea by introducing the element of providing a commenting function, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 10 and 20 are also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention is directed towards the abstract idea of organizing human interactions.  Lacking significantly more for the remainder of the claim, the invention is nothing more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1-20 refer to using "an iterative greedy algorithm" to process funder rules, but it is unclear how this is accomplished.  This appears to be an end result without an explanation of how to accomplish this step.  The specification does not describe how this is done, but provides only that an algorithm is used.  Examiner notes that there are many known greedy algorithms.  Is this a new algorithm?  A well-known one?  The claims state that the anticipated funding level is determined “for a future date”; is the future date left undetermined, or is the future date a particular date?  How is the future date determined, if the date is determined?  Although the concept of using an algorithm is well known, it is not clear which algorithm is being used in this case, as there is no specific description of the algorithm given, such as an equation or a fuller explanation of the algorithm.

Claims 1-20 refer to using a computer for accomplishing particular functions.  When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

Claims 1-20 refer to using a computer to accomplish the claimed steps (claims 1-10) or as part of the system claimed (claims 11-20).  At most, the specification discloses generic computers and processors.  However, for a specific function, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, applicant has not met the requirements of 35 USC §112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims refer to using a computer to accomplish the claimed steps (claims 1-10) or as part of the system claimed (claims 11-20).  However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function (see the rejection above for full explanation regarding the algorithm).  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf (US 20030055779), in view of Franco et al. (US 20030014300), in view of Pereira et al. (US 20080015980),  and further in view of www.personal.kent.edu/~rmuhamma/Algorithms/MyAlgorithms/Greedy/greedyIntro.htm, 07 January 2006, as published on the internet and archived by the Way Back Machine (hereinafter referred to as “Greedy”).

Referring to claims 1 and 11:
Wolf discloses a method and a system for project fundraising, comprising:

(a) providing in the application server a project creation function configured to enable each of said online users to create one or more projects to be funded, wherein (i) each of said projects created comprise one or more project requirements, and (ii) at least one of said project requirements comprise a target funding minimum (Wolf [0047]-[0051][0085][0101][0102][0103][0127] The method includes defining the Output by means of a specification, establishing a predetermined total compensation (the Hurdle Level) required by a Provider to supply the Output in accordance with these specifications, and establishing terms for funding and supplying the Output[0050] and The Collaborative Funding Pool (CFP) Management Module 200 Series controls the creation of CFP's (including specifications and terms) by the Provider 10...[0085] and This table stores all attributes of all CFPs other than the Ownership and Payment Terms including but not limited to summary descriptions and detailed specifications of the proposed Outputs and their Expiration Dates, Hurdle Levels, and cumulative CPO values committed to the CFPs to-date[0103] and where Providers and/or Customers can create CFPs as stated in [0127] and where each CFP is a project and the Hurdle Level is the target funding minimum); 

(b) providing in the application server a funding function configured to enable each of said online users to select one or more of said projects created, wherein (i) the funding function allows the same of said projects to be selected by multiple of said online users, (ii) said funding function allows each of said online users to establish one or more funder rules directed to said selected project, ... (Wolf [0105][0128][0129] and [0215] A specification and terms negotiation system…enable Providers and Customers to propose and negotiate changes to the specifications and terms of a Collaborative Funding Pool (CFP) during the CFP’s life[0215] and where, by submitting a CPO to a CFP, as staged in [0128], the participant chooses the CFP and, in [0129], each CPO is added to the CFP record and the cumulative total calculated, showing that multiple users can select the same CFP); 

(c) for each of said selected projects, processing in the application server said funder rules established by multiple of said online users and directed to said selected projects, wherein (i) said processing comprises determining a current funding level based on said funder rules and comparing said current funding level with said project requirements of the same of said projects, (Wolf [0047]-[0052] [0103]-[0105] When the Collaborative Funding Engine (the Engine) accepts a Customer Participant 20 Contingent Purchase Order (CPO) it updates the CFP Table TBL-20, at 220(A), by adding the CPO to the CFP record and calculating a new cumulative total for the CFP. The Engine then sends a notice of the accepted CPO to all appropriate Participants 10 or 20, at 220(B). The Engine checks the CFP's cumulative total against the CFP's Hurdle Level, at 220(C). If the Hurdle Level has not yet been reached no further action is taken, at 220(D) If the accepted CPO meets or exceeds the CFP's Hurdle Level the Engine changes the CFP's status to "Accepted"[0129] and wherein the funder rules include ); and 

(d) at least partially funding one of said selected projects based on said comparison of said current funding level and said project requirements, wherein said funding is from said one or more users who selected the same of said selected projects (Wolf [0105] The CPO mechanism binds both the Customer Participant 20 to pay the specified amount according to the Payment Terms of the Collaborative Funding Pool (CFP) and the Provider 10 to supply the defined CFP Output according to the CFP specifications when the CFP Hurdle Level is reached[0105]). 

Wolf discloses a system for fundraising.  Wolf does not disclose (iv) said funder rules comprise a commitment to make multiple payments over a duration of time, a payment frequency of the multiple payments over the duration of time, and a payment duration of the multiple payments, and (ii) said processing comprises determining an anticipated funding level for a future date for each of said selected projects based on said funder rules.

However, Franco teaches a similar system for managing charitable contributions. Franco teaches (iv) said funder rules comprise a commitment to make multiple payments over a duration of time, a payment frequency of the multiple payments over the duration of time, and a payment duration of the multiple payments (Franco [0041]-[0043] and Figs. 8 and 11A-11F; The funding of the pledges identified in the pledge information may occur in multiple batches.  For example, in one embodiment, a regular payroll deduction...[0043] where Fig. 11E shows the option of making a number of payments in order to pay the full pledged amount which allows the donor to choose the duration and Fig. 8 shows the ability to make a payroll deduction of $100/month), (ii) said processing comprises determining an anticipated funding level for a future date for each of said selected projects based on said funder rules (Franco [0102][0109] and Fig. 11A where the Fig. 11A shows the Total Pledged for each of several different campaigns at 1106).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Wolf to incorporate wherein various funder rules and determining an anticipated funding level as taught by Franco because this would provide a manner for allowing contributions to occur efficiently and effectively (Franco [0007]), thus aiding the client by providing a predictable cash flow of funds.

Wolf, as modified by Franco, discloses a system for fundraising.  Wolf, as modified by Franco, does not explicitly disclose (iii) said funder rules impose one or more conditions that must be met to release funds to said selected projects.

However, Pereira teaches a similar system for managing donations (abstract).  Pereira teaches  (iii) said funder rules impose one or more conditions that must be met to release funds to said selected projects (Pereira [0009][0051][0052] Donor 110 may also select multiple beneficiaries and an order in which they receive funds from the donated property that are conditional, based on one or more customized rules created by the Donor 110. For example, a Donor 110 could select their grandson's hockey registration fees as a first recipient and the American Lung Association's Anti-Smoking Campaign as a second recipient. In this example, the proceeds from the donated property would first cover the hockey registration fees and then any additional funds beyond this fee would be donated to the American Lung Association...[0052] where the condition is that the funds are first used for the hockey fees and, if there are excess funds, the excess is donated to the American Lung Association).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Wolf and Franco to incorporate conditions as taught by Pereira because this would provide a manner for allowing contributions to occur efficiently and effectively (Pereira [0052]), thus aiding the user by providing a donated funds in accordance with the donors’ wishes.

Wolf, as modified by Franco, discloses a system for fundraising using rules to determine the amount of funds raised.  Wolf, as modified by Franco, does not disclose wherein said current funding level is independent of an order of processing said funding rules established by multiple of said online users, (iv) the anticipated funding level are determined in response to executing an iterative greedy algorithm and (v) said iterative greedy algorithm comprises (A) processing one of said funder rules to determine whether said one of said funder rules is satisfied with an assumption that all other of said funder rules are satisfied, (B) discarding said one of said funder rules if said one of said funder rules remains unsatisfied, and (C) continuing (A)-(B) iteratively for each of said funder rules until no further funder rules are discarded and the anticipated funding level becomes stable between iterations.

However, Greedy teaches a complementary system for solving problems in order to find an optimal solution (see Introductory paragraph, page 1).  Greedy teaches checking whether a chosen set of items provides a solution, by checking each item to see if the set would be feasible.  If the set is not feasible, the item is rejected, but if the item is feasible, the item is added to the solution set (see Greedy, pages 2-3).  Applied to the problem of funding, the chosen set of items would include each rule (as described in Greedy, problems are solved top-down), which would then be evaluated to determine if it is feasible (by assuming the other rules are satisfied), and if not feasible, the rule would be rejected (discarded), otherwise, the rule would be determined to be part of the solution.  

In determining the obviousness of applying what is generally known in the fundraising industry to what is known in the world of math/statistics, one must determine the level of ordinary skill (Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)).  Math/accounting, to one ordinarily skilled in the art, for some time now, has been recognized as a vehicle to determine answers.  As evidenced by Greedy, greedy algorithms are well known in the art.  A person of ordinary skill would look to optional solution methods already well known in mathematics/statistics in order to determine how to find the solution in fundraising.  Such a person would find the greedy algorithm, as described in Greedy, and know that it must be applied as described herein in order to determine a possible optimal solution.  The greedy algorithm as applied would also have the effect of determining funding level independent of the order of processing each rule, since all other rules, other than the one currently being processed, would be assumed to be satisfied.

It would have been obvious to one of ordinary skill in the art at the time of invention to include greedy algorithms in the system of Wolf, as modified by Franco, to determine optimal funding, because greedy algorithms are easy to invent, easy to implement, and quite efficient to use (see Greedy, page 1, introductory paragraph) to solve the problem of choosing rules to fund in an optional manner.

Referring to claim 11 only:
Wolf discloses a system for project fundraising, comprising: (a) an application server for operating an internet-based fundraising application for a plurality of online users (Wolf [0096] web server[0096]).

Referring to claims 2 and 12: 
Wolf discloses wherein said project requirements comprises a total funding goal, a project duration, (Wolf [0101]-[0105] and Table 1 …summary descriptions and detailed specifications of the proposed Outputs and their Expiration Dates, Hurdle levels, and cumulative CPO values committed to the CFPs to date…[0103] and …selects the desired payment terms…[0103] where the Hurdle level corresponds to the total funding goal, the Expiration Date corresponds to a target start date, and Days_To_Complete is the project duration further). 

Wolf, as modified by Franco, Pereira, and Greedy does not disclose a target start date, a latest start date, a draw frequency, and a draw amount.  However, these are merely descriptive material.

When presented with a claim comprising descriptive material, an Examiner must determine whether the claimed nonfunctional descriptive material should be given patentable weight. The Patent and Trademark Office (PTO) must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983). The PTO may not disregard claim limitations comprised of printed matter. See Gulack, 703 F.2d at 1384-85,217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191,209 USPQ 1, 10 (1981). However, the examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1338, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Thus, when the prior art describes all the claimed structural and functional relationships between the descriptive material and the substrate, but the prior art describes a different descriptive material than the claim, then the descriptive material is nonfunctional and will not be given any patentable weight. That is, such a scenario presents no new and unobvious functional relationship between the descriptive material and the substrate. 

The Examiner asserts that the project requirements including a target start date, a latest start date, a draw frequency, and a draw amount, can add little, if anything, to the claimed acts or steps and thus does not serve as limitations on the claims to distinguish over the prior art. MPEP 2106IV b 1(b) indicates that "nonfunctional descriptive material" is material "that cannot exhibit any functional interrelationship with the way the steps are performed". Any differences related merely to the meaning and information conveyed through data, which does not explicitly alter or impact the steps is non-functional descriptive data. The subjective interpretation of the data does not patentably distinguish the claimed invention.

Referring to claims 3 and 13: 
Wolf discloses wherein said funder rules comprises a commitment, a start funding date, and a project fund by date (Wolf [0128] and Table 1 ...the Engine adds this new CPO amount to the Customer's 20 previous CPO(s)...[0128] and where the Date_Closed in Table 1 is the start funding date and “…summary descriptions and detailed specifications of the proposed Outputs and their Expiration Dates, Hurdle levels, and cumulative CPO values committed to the CFPs to date…” and the Expiration Date corresponds to a project fund by date). 

Wolf, as modified by Franco, discloses a payment frequency, a payment duration (Franco [0041]-[0043] and Figs. 8 and 11A-11F; where Fig. 11E shows the option of making a number of payments in order to pay the full pledged amount which allows the donor to choose the duration and Fig. 8 shows the ability to make a payroll deduction of $100/month, where the frequency is how often the user is paid),

Wolf, as modified by Franco, Pereira, and Greedy does not disclose a project minimum and a project maximum.  However, these are merely descriptive material.

When presented with a claim comprising descriptive material, an Examiner must determine whether the claimed nonfunctional descriptive material should be given patentable weight. The Patent and Trademark Office (PTO) must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983). The PTO may not disregard claim limitations comprised of printed matter. See Gulack, 703 F.2d at 1384-85,217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191,209 USPQ 1, 10 (1981). However, the examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1338, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Thus, when the prior art describes all the claimed structural and functional relationships between the descriptive material and the substrate, but the prior art describes a different descriptive material than the claim, then the descriptive material is nonfunctional and will not be given any patentable weight. That is, such a scenario presents no new and unobvious functional relationship between the descriptive material and the substrate. 

The Examiner asserts that the funder rules including a project minimum and a project maximum can add little, if anything, to the claimed acts or steps and thus does not serve as limitations on the claims to distinguish over the prior art. MPEP 2106IV b 1(b) indicates that "nonfunctional descriptive material" is material "that cannot exhibit any functional interrelationship with the way the steps are performed". Any differences related merely to the meaning and information conveyed through data, which does not explicitly alter or impact the steps is non-functional descriptive data. The subjective interpretation of the data does not patentably distinguish the claimed invention.

Referring to claims 4 and 14: 
Wolf discloses wherein said processing of one of said selected projects comprises finding approximate optimal conditions to reach said target funding minimum based on said project requirements of the same of said selected projects and said funder rules directed to the same of said selected projects (Wolf paragraphs 47-52 and 103-105; The method includes defining the Output by means of a specification, establishing a predetermined total compensation (the Hurdle Level) required by a Provider to supply the Output in accordance with these specifications, and establishing terms for funding and supplying the Output[0050] and where it is indicated that the funding for each project is accumulated in such a way as to ensure maximum funding is provided). 

Referring to claims 5 and 15: 
Wolf discloses said method further comprising displaying said current funding level...of at least one of said created projects to at least one of said online users (Wolf [0101]-[0105] and Fig. 4.1 ...cumulative CPO values committed to the CFPs to date…[0103] wherein the information from TBL-20 is displayed on the web pages, as in [0101] and Fig. 4.1). 

Wolf, as modified by Franco teaches wherein said processing comprises determining an anticipated funding level for each of said selected projects, ....displaying... said anticipated funding level (Franco [0102][0109] and Fig. 11A where the Fig. 11A shows the Total Pledged for each of several different campaigns at 1106 and the total pledged must be determined).

Referring to claims 6 and 16: 
Wolf discloses posting a list of created projects to said online users, wherein said funding function allows each of said users to select one or more created projects from said list (Wolf [0051][0103] [0104] A Collaborative Funding Pool is established by posting the Output specification, terms, and Hurdle Level to a public communications area on the communications network that is accessible to Customers who may have an interest in the Output and who may be willing to contribute...[0051]). 

Referring to claims 7 and 17: 
Wolf, as modified by Franco, discloses receiving financial account information for one of said selecting users (Franco Fig. 11E; where “payroll deduction” indicates that information is received regarding the employee’s payroll). 

Referring to claims 10 and 20: 
Wolf discloses providing a commenting function for said online users to comment on one or more of said created projects (Wolf [0200] Locations on a network on which individuals may post comments or other data, which can be accessed by other individuals on the network[0200]).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf (US 20030055779), in view of Franco et al. (US 20030014300), in view of Pereira et al. (US 20080015980),  and further in view of www.personal.kent.edu/~rmuhamma/Algorithms/MyAlgorithms/Greedy/greedyIntro.htm, 07 January 2006, as published on the internet and archived by the Way Back Machine (hereinafter referred to as “Greedy”), and further in view of Donors Choose, www.donorschoose.org, 19 December 2005.

Referring to claims 8 and 18: 
Wolf, as modified by Franco and Pereira, discloses a system for fundraising.  Wolf, as modified by Franco and Pereira, does not disclose managing an escrow account for one of said selected projects, wherein said escrow account is for holding a funding commitment of said users selecting the same of said selected projects.

However, Donors Choose teaches a similar system for managing and soliciting charitable contributions. Donors Choose teaches managing an escrow account for one of said selected projects, wherein said escrow account is for holding a funding commitment of said users selecting the same of said selected projects (Section IV; it is indicated that the partial gift is held in an escrow account for the project).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Wolf, as modified by Franco and Pereira, to incorporate managing an escrow account for one of said selected projects, wherein said escrow account is for holding a funding commitment of said users selecting the same of said selected projects as taught by Donors Choose because this would provide a manner for holding funds for a project which donors would be comfortable with, thus aiding the client by encouraging more people to become donors.

Referring to claims 9 and 19: 
Donors Choose discloses wherein said funding commitment held by said escrow account is transferred based on said processing said funder rules directed to the same of said selected projects, wherein said funding commitment is transferred to fund the same of said selected projects if said current funding level is greater than or equal to said target funding minimum of the same of said selected projects, else said funding commitment is returned to said users selecting the same of said selected projects (Section IV). 

Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive. 

Claim Rejections under 35 USC 101
Applicant argues that the rejection of the claims has been obviated by amendment and should be withdrawn.  However, there is no significant amendment to the claims.  Applicant further argues that the claims recite limitations and structures directed to the benefits described in the specification.  However, this amounts to a mere allegation of patentability.  For the reasons provided in the rejection, supra, the recited limitations do not overcome the rejection.

Claim Rejections under 35 USC 112
The Applicant states that the rejections are traversed and should be withdrawn.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The rejections are not overcome.

Claim Rejections under 35 USC 103
Applicant states that “no arguments have been presented” and argues that without arguments, Applicant cannot properly analyze the references.  Examiner respectfully disagrees and has provided a prima facie case, which points to a specific reference for each claim limitation, thereby providing prior art which teaches the claim limitations.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689